UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-05104 Capital World Bond Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: September 30 Date of reporting period: September 30, 2010 Kimberly S. Verdick Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders Capital World Bond Fund [photo of a Moorish style entryway and wall] Special feature The importance of research around the world uSee page 4 Annual report for the year ended September 30, 2010 Capital World Bond Fund® seeks to maximize long-term total return, consistent with prudent management, by investing primarily in a global portfolio of investment-grade bonds denominated in U.S. dollars and other currencies. The fund may also invest in lower quality, high-yield debt securities. This fund is one of the 30 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2010: Class A shares 1 year 5 years 10 years Reflecting 3.75% maximum sales charge % % % The total annual fund operating expense ratio was 0.88% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 27 and 28 for details. The fund’s 30-day yield for Class A shares as of October 31, 2010, calculated in accordance with the Securities and Exchange Commission formula, was 2.43%. The fund’s distribution rate for Class A shares as of that date was 3.41%. Both reflect the 3.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities, while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 33. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Lower rated bonds are subject to greater fluctuations in value and risk of loss of income and principal than higher rated bonds. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. Investing in bonds issued outside the U.S. may be subject to additional risks. They include currency fluctuations, political and social instability, differing securities regulations and accounting standards, higher transaction costs, possible changes in taxation, illiquidity and price volatility. These risks may be heightened in connection with investments in developing countries. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: We are pleased to report Capital World Bond Fund’s results for the 2010 fiscal year. For the 12 months ended September 30, 2010, the fund rose 7.6% on a total return basis. In comparison, the unmanaged Barclays Capital Global Aggregate Index, a measure of investment-grade fixed-income markets that does not include expenses, rose 6.1%. The fund’s peer group, as measured by the Lipper Global Income Funds Index, returned 9.9%. The fund’s total return was aided by the income generated by the portfolio’s holdings. For the year, fund shareholders received quarterly dividends totaling 75.5 cents a share. Those dividends provided an income return of 3.78% for those reinvesting their income, and 3.72% for those taking income in cash. United States U.S. dollar–denominated bonds represented 37.2% of the fund’s portfolio, before currency hedging, at the end of the fiscal year. During the period, yields on U.S. Treasuries fell to near-historic lows with low inflation, subdued economic activity and the Federal Reserve’s zero-interest-rate policy. Corporate bonds rose in value as well, as investors seeking greater yield took on additional risk. The U.S. economy saw strong growth in the first half of the fund’s fiscal year, but the past two quarters have seen that growth wane. Unemployment remains stubbornly high, and the federal government stimulus spending has begun to diminish. [Begin Sidebar] Results at a glance For periods ended September 30, 2010, with all distributions reinvested Total return Average annual total returns 1 year 5 years 10 years Lifetime1 Capital World Bond Fund (Class A shares) % Barclays Capital Global Aggregate Index2 Lipper Global Income Funds Index — 3 1 Since August 4, 1987. 2 The Barclays Capital Global Aggregate Index began on December 31, 1989. For the period August 4, 1987, to December 31, 1989, the Citigroup World Government Bond Index results were used. Market indexes are unmanaged, and their results include reinvested distributions but do not reflect the effect of sales charges, commissions or expenses. 3 This index did not exist prior to December 30, 1988, and its results do not reflect the effect of sales charges. [End Sidebar] [photo of a Moorish style entryway and wall]  [Begin Sidebar] In this report Special feature 4 The importance of research around the world The analysts and portfolio counselors of Capital World Bond Fund do a substantial amount of research in their efforts to find potential investments. But few things can replace a face-to-face meeting — even if it’s halfway around the world. Contents 1 Letter to shareholders 3 The value of a long-term perspective 10 About your fund 11 Summary investment portfolio 15 Financial statements 34 Board of directors and other officers [End Sidebar] The Federal Reserve kept the federal funds rate between 0% and 0.25% for the period, helping to keep rates low throughout the U.S. bond market. Fed officials announced they may once again use the Fed’s purchasing power to buy up Treasuries, as well as other securities, should economic growth weaken further. Europe The financial crisis in Greece — as well as similar debt problems in Ireland, Portugal and Spain — kept European bond markets volatile, particularly in the second half of the fund’s fiscal year. The European Union and International Monetary Fund moved to help Greece forestall default on its bonds, and regulatory authorities in Europe mandated stress tests for the continent’s financial system. While it appears the immediate threat from this crisis has passed, many European nations have high public debt ratios and are struggling to impose austerity measures to battle budget deficits, prompting their yields to stay higher than otherwise. The euro weakened during the fiscal year, but rebounded strongly in September. Both the European Central Bank and the Bank of England kept interest rates steady throughout the period. As of September 30, euro-denominated bonds represented 22.4% of the portfolio, before currency hedging. These bonds had diminished returns due to the exchange rate. Other developed markets Developed markets in Asia and North America remained relatively stable, with the dollar’s recent strength adding to returns. Japanese bonds saw modest gains through the period, and the strengthening yen helped boost returns significantly. The fund had 6.0% of its portfolio in Japanese bonds, before currency hedging. Bonds issued in the Australian and Canadian markets saw strong single-digit returns in local currencies, which were boosted considerably by exchange rates. Both countries weathered the 2008–2009 financial crisis better than the United States and Europe, and their markets generally have been less volatile. Developing markets Economies in developing markets withstood the global downturn better than the developed world. While their bond markets saw losses during that time, they have generally recovered quickly. Approximately 19.5% of the Capital World Bond Fund portfolio is invested in securities from developing markets. These markets, as measured by the Barclays Capital Global Aggregate Index and other indexes, all saw positive returns for the period. Bonds from Latin America, Southeast Asia and Turkey saw particularly strong returns during the year. Managing the portfolio The portfolio counselors of Capital World Bond Fund continue to invest with an eye toward long-term value. While some of the fund’s peers may have taken advantage of short-term trends to boost returns, we believe our longer term approach can help reduce volatility and provide steadier income. Corporate bonds made up 25% of the portfolio at the end of the fiscal year, roughly the same as a year ago. The majority of the fund’s holdings remain high-quality; only 10.2% of the fund’s total holdings were below investment grade as of September 30. Overall, corporate and high-yield securities were beneficial to the fund’s return. The fund’s U.S. Treasury holdings were slightly fewer than those from a year ago, and the fund’s portfolio counselors also trimmed asset-backed securities slightly. Looking ahead Despite the European financial crisis and the prospect of slowing economies in the developed world, global bond markets continue to stabilize after the extraordinary events of 2008–2009. There are concerns about the high public sector indebtedness some European nations have struggled with, as well as questions about the health and long-term stability of economic growth in the developed world. We continue to monitor these situations closely, visiting the nations affected by the events of the past few years. For more on our travel and research, please review this report’s feature article, starting on page 4. We are encouraged once again by the fund’s growth in assets and number of shareholders over the past year. We have welcomed more than 158,000 new shareholders to the fund, and its net assets have grown by more than $2 billion. We thank you for your continued support, and look forward to reporting to you again in six months. Cordially, /s/ Paul G. Haaga, Jr. Paul G. Haaga, Jr. Vice Chairman of the Board /s/ Mark H. Dalzell Mark H. Dalzell President November 8, 2010 For current information about the fund, visit americanfunds.com. The value of a long-term perspective How a $10,000 investment has grown over the fund’s lifetime Fund results shown reflect deduction of the maximum sales charge of 3.75% on the $10,000 investment.1 Thus, the net amount invested was $9,625.2 [begin mountain chart] Year ended 9/30 Capital World Bond Fund3 Citigroup World Government Bond Index3 Consumer Price Index (inflation)5 Barclays Capital Global Aggregate Index3,4 8/4/87 $ [end mountain chart] 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $100,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2The maximum initial sales charge was 4.75% prior to January 10, 2000. 3With dividends and capital gains reinvested or interest compounded. 4Barclays Capital Global Aggregate Index did not exist until December 31, 1989. For the period of August 4, 1987, through December 31, 1989, the Citigroup World Government Bond Index results were used. 5Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. 6For the period of August 4, 1987 (when the fund began operations), through September 30, 1987. The market indexes are unmanaged and their results include reinvested distributions but do not reflect the effect of sales charges, commissions or expenses. Past results are not predictive of results in future periods. The results shown are before taxes on fund distributions and sale of fund shares. Average annual total returns based on a $1,000 investment (for periods ended September 30, 2010)* 1 year 5 years 10 years Class A shares % % % *Assumes reinvestment of all distributions and payment of the maximum 3.75% sales charge. The total annual fund operating expense ratio was 0.88% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 27 and 28 for details. The importance of research around the world The analysts and portfolio counselors of Capital World Bond Fund do a substantial amount of research in their efforts to find potential investments. But few things can replace a face-to-face meeting — even if it’s halfway around the world. [photo of the front door of a house] Years of experience in fixed-income investing has taught the portfolio counselors and analysts of Capital World Bond Fund that, if nothing else, change is a constant. Evolution is usually subtle, but sometimes change can sweep across the investment landscape violently, as it has over the last couple of years. Investments that seemed solid and reliable for decades have become challenging, while new opportunities have arisen. It takes in-depth research, dedication and experience to adapt. It also requires a presence on the ground, all across the world, to see how nations and companies are changing the way they do business. Capital Research and Management’s offices in London, Geneva, Tokyo, Hong Kong and Singapore are bases for the portfolio counselors and analysts to use as they travel the world in their quest for investment opportunities. “Our research travel has always been an integral part of our investment effort,” says portfolio counselor Jim Mulally. “The experience of going to a place and meeting with decision-makers is important.” So as the world struggles with problems and embraces opportunities, the fund’s investment professionals have traveled the globe to see firsthand how changing markets have presented both new challenges and new frontiers. A more complete picture Capital World Bond Fund currently has investments in more than 50 countries, denominated in 25 currencies, and the investment professionals selectively visit as many of those nations as possible. Over the past year, they have visited several countries, meeting with a wide variety of people and organizations. The fund’s investments in emerging markets have increased, as these nations have become more concerned with being good stewards of economic growth, rather than working out how to jumpstart economic activity. The fund’s interests extend to Asia, Latin America and Eastern Europe, and the fund’s portfolio counselors and analysts have traveled to South Korea, Turkey, Ukraine and Brazil, among other emerging-market nations, over the past year. [photoof the facade of a Moorish styled building] “For places where we are considering new investments, we do a lot of research beforehand,” says portfolio counselor Rob Neithart. “So when we go, we’re getting a stronger lay of the land, making important contacts and building the groundwork for a long relationship. “In a country where we’ve been before, we’re really able to compare what we’ve experienced in the past and test our investment theses against what we’re seeing now,” he adds. “Going there can either challenge or validate what we’re thinking.” For example, Rob’s trip to Brazil this past spring reinforced his commitment to investing there. It’s one of the most promising emerging markets in the world, with a strong economy and yields that have provided strong income. The political situation, combined with a history of economic turmoil, opened up some questions, but he came away believing that Brazilian bonds — in both U.S. dollars and local currency — would continue to be a strong long-term investment. “The economy there is as strong as it’s been over the past 20 years,” Rob says. “Yes, they have problems. I think the political situation is a question mark, but the people aren’t all that concerned. Talking with some of them — investment banks, businesses, the people involved with the situation on a daily basis — helped me get comfortable with that. “I think Brazil merits a prominent place alongside several other emerging markets where we have investments,” he says. Gathering clouds A large part of the Capital World Bond Fund portfolio consists of sovereign debt — bonds issued by governments — in the advanced, industrialized world. U.S. Treasuries, for example, are the sovereign debt of the United States, while Germany has its Bunds, and France has its OATs. Bond yields in the developed world have fallen to very low levels in all these countries. However, starting in 2009, concerns about sovereign bonds within the euro zone — those countries that have adopted the euro currency — began to rise, keeping bond yields in some euro-zone nations well above those in Germany. The financial crisis in Greece was the trigger of these concerns about European sovereign debt, but the issues were not limited to Greece alone. [Begin Sidebar] [graphic of a map of china] Emerging markets When looking at emerging markets, China’s influence on Asia can’t be underestimated, says investment analyst Kirstie Spence. “It’s like where Japan was 20 years ago. So much orbits around China now. It’s not quite the same, of course, but China’s emergence has benefited a lot of other nations in the region and commodity producers everywhere.” Other emerging markets include areas of Latin America (where Brazil had only one quarter of negative GDP growth) and Eastern Europe. In the latter region, the growth has been uneven, and at least one nation, Ukraine, may be taking a step backward. “We’ve been in Ukraine for a long time, but I’m beginning to fear it’s not a question of how strong or weak it’ll be, but a more binary question of whether or not it’ll be viable,” Kirstie says. Capital World Bond Fund’s emerging markets investments are a steadily growing portion of the fund, as part of a well-diversified global portfolio of investments. Indeed, the fund is going one step beyond by researching so-called “frontier markets” — markets in nations that are just beginning to put modern financial systems in place. In time, frontier markets may evolve into good investment opportunities for the fund. [End Sidebar] There was a greater European focus to research and travel during 2010, and the fund’s investment professionals visited a number of countries, including Ireland, Greece, Spain, Portugal and Italy. In some cases, there were repeat visits, which helped the fund’s investment professionals monitor events as they unfolded. “Our European sovereign investments have always been important, and the euro — in which most of these investments are denominated — is a very important currency to the fund,” says portfolio counselor Mark Dalzell. ”It was crucial to use all the resources available to us to understand the quickly changing developments.” Of course, there are two sides to every story, so meetings with government officials are just one part of the agenda. A given country’s opposition political leaders, economists from universities and think tanks, local business executives and journalists also contribute their thoughts and perspectives, helping to round out the picture. Researching corporate debt During the course of Capital World Bond Fund’s lifetime, there’s been a steady evolution from investing most of its assets in sovereign credit globally to a mix of sovereign, corporate and mortgage-type investments. This evolution has been dictated by the development of new or more sophisticated markets and our assessment of relative value across all these markets. [Begin Sidebar] [graphic of a map of Europe] Developed markets Investing in the developing world has posed fewer investment dilemmas in the last two years than investing in the developed markets of the United States, Western Europe and Japan. The downturn in economic activity was more severe in the developed countries, and the subsequent recovery has been slower than in past cycles. On top of this, there was considerable damage done to the U.S. and European financial sectors, which have been slow to heal. “The U.S. has had its most severe recession and financial market dislocation since the Great Depression, and it’s responded with unprecedented and untested policy measures,” says Mark, who is based in Los Angeles. London-based portfolio counselor Thomas Hogh has had a front-seat view of Europe’s troubles over the past year. “Europe as a whole suffered from the contraction of global trade, and in nations such as Greece, Ireland and Spain, you saw private sector and public sector credit bubbles arise,” Thomas says. “These countries are all mending, but at different rates, and that has become a source of instability for the euro zone.” A team of portfolio counselors and analysts went to Athens in early 2010. This was followed by visits to Lisbon and Madrid in the spring and to Rome and Milan in the fall. These trips were organized by economists from Capital Strategy Research — the fund adviser’s macroeconomic research arm — and one of its economists accompanied the fund’s investment professionals as they met with government officials, central bankers, think tanks and local economists. These visits allowed the fund’s investment professionals to identify areas of weakness as well as strength in the euro-zone economies. “The market’s attention — and ours — turned to Spain, where the Spanish banks had come under suspicion for their real estate–related problems,” says banking analyst Nicholas Whyatt. “Our later trip to Italy, to visit the major banks and meet with government officials, was to ensure that the country was on course to avoid being drawn into the crisis.” Japan — another stalwart of the developed world and a key position in the fund — avoided Europe’s problems, but it was still hit hard in the overall global recession. “Japan had a more severe recession than most,” Jim says. “It’s also having much less of a rebound now. It started off with a much higher public debt, which limited the amount of fiscal stimulus it could afford to apply to the problem.” [End Sidebar] Thus, while sovereign debt remains a core investment for the fund, it also holds corporate debt — bonds issued by companies around the world. So when researchers travel to foreign countries, they also make time to visit companies that may issue bonds, either currently or in the future. Nicholas joined the visit to Spain in May with other Capital investment professionals to assess whether that nation’s mounting sovereign debt problems would affect its banking system — possibly even triggering a banking crisis similar to the one that gripped the United States in 2008. Nicholas had felt that local politicians and government regulators were too sanguine about that nation’s problems. Yet in meeting with key government officials, business leaders and senior bank executives, Nicholas found a willingness to tackle these problems through cooperation with other euro-zone nations, as well as the implementation of unpopular fiscal initiatives. Regulators were taking steps to restructure Spain’s troubled savings banks and maintain access to liquidity. This gave Nicholas confidence that a second full-blown financial crisis or euro break-up would be avoided, driving recommendations to increase European bank exposure. “I think meetings with corporate leadership are essential,” says Ellen Carr, an investment analyst who specializes in corporate debt, particularly U.S. high-yield bonds. “You have the chance to ask the questions necessary to get a better picture of the situation. You get to ask them why they made the decisions they’ve made, what their plans are for the future.” The fund’s researchers work closely with Capital Research and Management Company’s equity analysts as well. Stock analysts have different perspectives that bond analysts can find very useful, and they occasionally visit a company together to discuss potential stock and bond investments. Ongoing evolution In an environment where change seems to be the only constant, forecasting can prove difficult. Yet the portfolio counselors of the fund continue to invest for the long term by taking an individual approach to each potential investment. “We can talk about Europe’s problems going forward,” Mark says. “Certainly, we’ve come out of a very severe financial recession around the world, and any recovery is going to be prolonged. Some of us see more difficulty ahead, and some of us are more hopeful. “But that doesn’t change how we go about our work. We perform intensive research, we go out to see things firsthand, and we look at each investment to see if there’s long-term value for our shareholders,” Mark adds. “It’s a global fund, and there are opportunities for us out there.”n [Begin Sidebar] [photo of a courtyard] One visit, multiple perspectives Often, the portfolio counselors and investment analysts of Capital World Bond Fund will travel together to a particular country. In doing so, they are able to ask more thorough questions and form stronger opinions on the investment landscapes available to them. “Each of us brings a different perspective to our travels, and when we go together, there’s a lot of synergies to be had,” Mark says. “Not only do we get more information that way, but we also can come out with multiple takes on it. That’s very useful as we put together our investment theses.” Of course, with an entire world in which to potentially invest, there are plenty of individual trips each year. But groups of counselors and analysts visited a number of places together over the last year, including potential trouble spots like Spain, Portugal and Greece. [End Sidebar] [photo of an arched walkway] A wealth of experience [Begin Photo Caption] [photo of Mark Dalzell] Mark Dalzell [End Photo Caption] [Begin Photo Caption] [photo of Thomas Hogh] Thomas Hogh [End Photo Caption] [Begin Photo Caption] [photo of James Mulally] James Mulally [End Photo Caption] [Begin Photo Caption] [photo of Robert Neithart] Robert Neithart [End Photo Caption] Capital World Bond Fund is managed by four portfolio counselors, each of whom independently manages a portion of the fund’s assets. Within the fund’s guidelines, each portfolio counselor can invest according to his convictions. Another portion of the fund is managed by a group of investment analysts, who generally invest in securities within the geographic region and/or industries they follow as researchers. Like the portfolio counselors, analysts may invest as they see fit, subject to the fund’s objectives and guidelines. The fund is also supported by the global research capabilities of its investment adviser, Capital Research and Management Company. This multiple portfolio counselor system gives the fund a diversity of perspectives and a wide range of investments that, over time, can help reduce the fund’s volatility during difficult market environments. Years with Capital Years with Capital Research and Portfolio counselor World Bond Fund Management Company or affiliate Mark Dalzell 20 22 Thomas Hogh 17 20 James Mulally 23 31 Robert Neithart 15 23 About your fund Capital World Bond Fund offers shareholders a selection of global bonds that is unparalleled among the other fixed-income funds of the American Funds family. It may invest in virtually any bond market in the world and in bonds denominated in any currency. This broad mandate allows the fund to seek a high level of total return through capital appreciation, through a wide range of income opportunities and from changing currency relationships. [begin pie chart] Portfolio by type of security Percent of net assets as of September 30, 2010 Bonds & notes of governments & government agencies outside the U.S. % Corporate bonds & notes of issuers outside the U.S. % U.S. corporate bonds & notes % U.S. Treasury bonds & notes % Mortgage- and asset-backed obligations % Bonds & notes of U.S. government agencies % Short-term securities & other assets less liabilities % [end pie chart] Capital World Bond Fund net assets unaudited as of September 30, 2010 Before After Currency weighting forward forward by region: contracts contracts United States % % Europe Asia/Pacific Basin Other* *Argentina, Brazil, Canada, Colombia, Dominican Republic, Egypt, Israel and Mexico. Expense ratios as of September 30, 2010 Capital World Bond Fund (Class A shares) % Lipper Global Income Funds Average (front-end load funds, excluding funds of funds, only) Net assets and portfolio turnover Fund net assets Portfolio Fiscal year (millions) turnover $ 80 % 87 76 2006 91 Where the fund’s assets are invested … unaudited … and how those markets have done over the past year as of September 30, 2010 Bond market Capital World total returns1 Bond Fund 12 months ended Before After September 30, 2010 Currency weighting forward forward In local In U.S. by country: contracts contracts currency dollars United States2 % EMU3 –1.4 Japan Poland South Korea United Kingdom Mexico Malaysia Canada Sweden Turkey 5 5 Hungary Norway Israel —
